Earl Warren: Number 373, Roy R. Torcaso, Appellant, versus Clayton K. Watkins, Clerk of the Circuit Court for Montgomery County, Maryland. Mr. Pfeffer.
Leo Pfeffer: Mr. Chief Justice, if the Court pleases. The -- this case presents one single issue. It is whether a state may, consistently with the Federal Constitution, bar from public office a person who cannot conscientiously declare that he believes in the existence of God. We contend that a state cannot do so on four separate grounds. We believe such a requirement constitutes a law respecting the establishment of religion within the prohibition of the First Amendment as that prohibition is made applicable to the State at the Fourteenth. We believe that it constitutes a law prohibiting the free exercise of religion, also as made applicable to the States at the Fourteenth. We suggest that it constitutes to the appellant here to other similarly situated, a denial of the equal protection of the laws and the deprivation of liberty without due process and finally, we suggest that the ban of Article VI with respect to religious test for office, may be applicable to the States as well as to the Federal Government. I shall undertake to discuss the first two contentions and I shall leave it to my colleague Mr. Speiser to discuss the latter two. In respect to the ban on establishment of religion, what exactly that means has been subject to interpretation by this Court in several cases. And at the very least, I think there is no dispute. That means that Government, federal or states may not prefer one or more religion over other religions. It's our contention that a law which requires an expression of belief in the existence of God is a (Inaudible) refers theistic religions over non-theistic religions. While suppose it's not -- it's not the common impression, yet it is true that a belief in the existence of God is not an indispensable aspect of religion, as there are many religions, but religions which have adherence in a hundreds of millions in which a belief in the existence of God is not a necessary aspect. For example, the Buddhist religion, the Confucian religion, perhaps 50 years ago or 75 years ago, 100 years ago, that might not have been particularly significant for the United States, today, it certainly is. The admission of a state like Hawaii to the Union, which there are a substantial number of Buddhists as well as Buddhists in the continental United States, I think this is a factor which must always be considered in defining religion. The --
Potter Stewart: Isn't -- Mr. Pfeffer, I'm -- I'm asking out of ignorance, really, but my definition doesn't -- doesn't religion involve a belief in a supernatural being or more than one supernatural being --
Leo Pfeffer: I don't think so. This is --
Potter Stewart: -- if not, or gods?
Leo Pfeffer: I don't think this is necessarily so. I think there's a common impression. But if we were to accept that, we would have to exclude from the compass of religion, the literally hundreds of millions of persons who are of the Buddhist faith or the Confucius faiths, as well as the hundreds of thousands who are members of the Ethical Culture society in the United States which the Circuit Court -- I mean this district has declared it to be a religion.
William O. Douglas: You'd have -- you'd have to exclude the -- what's that group, called, “I -- I AM”? Is it the "I AM" group?
Leo Pfeffer: Well, it wouldn't exclude them. They do believe in the --
William O. Douglas: Oh, they do?
Leo Pfeffer: -- the Ballard case. Yes, they do believe in that.
Felix Frankfurter: Just believe in themselves with that.
Leo Pfeffer: Well [Laughter] I -- I believe in themselves, too. But I think there are many humanists to whom -- who would insist that they are a religious group and to them the supreme obligation of religion is the ethics of mass relationship to man rather a man's relationship to a god or gods. I would certainly believe that at least in concepts of the middle of the 20th century, a court should no be prepared to exclude from the protection of the First Amendment, those whose religious motivations do not encompass the belief in some supernatural being.
Felix Frankfurter: I notice you don't quote -- nobody gives the quote that regards to these hands, disquisition on that subject in the case called, what was it, Cogen against United States or United States against Cogen?
Leo Pfeffer: Well, I think we have, in our brief, indicated, I think, what we believe to be out of the substance to substantiate our contention.
Felix Frankfurter: I'm not -- I'm not suggesting that isn't so. I'm just suggesting that that -- the (Inaudible) eloquent statement of your case, as I know.
Leo Pfeffer: Perhaps (Inaudible). Now, if -- if the First Amendment bars a state from preferring a particular religion of other religions, even if it's an orthodox, a generally accepted religion. And if, as I suggest, the concept of the term “religion”, as used in the First Amendment, does not exclude non-theistic religions, then I think it follows clearly at this particular requirement of the State of Maryland, as well as other States, is a preference of certain religions over others. I think it is quite clear that this is so.
Earl Warren: We'll recess now.